Citation Nr: 1145265	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound (GSW), right (major) medial upper arm and shell fragment wound (SFW) to the right upper arm antecubital fossa with retained metallic foreign bodies.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 1966 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2008, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.

In May 2008 the Board issued a decision which denied an increased rating for the Veteran's right upper extremity GSW/SFW residuals.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court endorsed a Joint Motion for Remand (Joint Motion I) of the parties, vacated the May 2008 Board decision, and remanded the matter for the Board to consider the criteria contained under Diagnostic Code (Code) 5306.

In November 2010 the Board denied the claim, and the Veteran appealed that decision to the Court.  In May 2011, the Court endorsed a Joint Motion for Remand (Joint Motion II) of the parties, vacated the November 2010 Board decision, and remanded the matter for the Board to address the potential application of 38 C.F.R. § 4.56(b) and to consider whether there is a reasonably raised claim of TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.




REMAND

Joint Motion II found evidence that necessitated a consideration of 38 C.F.R. § 4.56(b), which provides that "a through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged."  

Joint Motion II also found that the evidence of record at the time of the November 2010 Board decision, namely that the Veteran was unemployed and his assertion that he "used to drive a gravel/dump truck for a living" but he "no longer [has] the strength in my right arm to climb into the cab of a truck, shift gears for several hours, and climb into and clean the dump box," compelled consideration of TDIU.  

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Veteran has not been afforded a VA medical examination which specifically addresses the impact of his service-connected disabilities in combination on employability.  Such examination is necessary to properly address the TDIU matter.

The RO last issued a statement of the case addressing the increased rating claim in February 2007.  Since then, VA treatment records which address the functioning of the Veteran's right arm have been associated with the claims folders.  The Veteran has not submitted a waiver of RO initial review in this matter.  Consequently, the RO must consider these relevant records in the first instance.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The TDIU claim is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Since the RO did not address 38 C.F.R. § 4.56(b) nor provide the appellant with notice sufficient to apprise him of the evidence necessary to substantiate a claim for TDIU, the Board finds that the matter must be remanded for the RO to do so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a VCAA notice letter in connection with his raised claim for TDIU.

2. The RO should secure for the record copies of all relevant VA clinical records since August 2011.  

3. Then, the RO should obtain a medical opinion by an appropriate physician as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (and not considering age or disabilities that are not service-connected).  The Veteran's claims folders must be reviewed by the opining physician.  If in the physician's opinion an examination of the Veteran is necessary for the medical assessment sought, such examination should be conducted.  The physician should identify the functional impairment from each of the Veteran's service-connected disabilities; discuss the impact of those disabilities on his ability to work; and opine whether or not the service-connected disabilities (combined alone, as opposed to in combination with any identified nonservice-connected disabilities) are sufficient to render him unemployable.  The physician must explain the rationale for all opinions.

4. The RO should then readjudicate claims on appeal, to include consideration of 38 C.F.R. § 4.56(b) and TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, an appropriate supplemental statement of the case must be issued and the Veteran and his representative must have opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

